                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                      CRIMINAL ACTION NO. 15-CR-10229-RWZ


                                    UNITED STATES

                                             v.

                                  TUAN DINH NGUYEN


                             MEMORANDUM OF DECISION

                                    January 13, 2020



ZOBEL, D.J.

      Pursuant to a plea agreement, petitioner, Tuan Dinh Nguyen (hereafter

“petitioner,” or “defendant”), pled guilty to an indictment that charged him with one count

of each, wire fraud conspiracy, 18 U.S.C. § 1349, and money laundering conspiracy, 18

U.S.C. § 1956(h), 13 counts of money laundering, 18 U.S.C. § 1956(a), and one count

of aggravated identity theft, 18 U.S.C. § 1028(A)(a)(1). He was sentenced to a total

period of imprisonment of 42 months with credit for time in detention in Australia before

his extradition to this country. 1 He now seeks relief pursuant to 28 U.S.C. § 2255

claiming that his counsel was ineffective in two respects. First, she failed to inform the

court that the defendant, as a removable alien, would not be eligible for certain

programs offered by the Bureau of Prisons to other inmates and, second, she failed to



1The sentence of imprisonment included a mandatory segment of 24 months on Count 17 to be
served after completion of a sentence of 18 months on counts 1 through 16 to be served
concurrently.

                                             1
tell him that he would be removed to Vietnam after completing his sentence. The

government has moved to dismiss the motion.

      Neither of defendant’s assertions is supported by the record, which includes the

plea agreement, counsel’s sentencing memorandum, and the transcript of the

sentencing hearing. In both, her sentencing memorandum (Docket No. 46) and her oral

statement at the disposition hearing (Docket No. 55), counsel pointed out that the

defendant, who is neither an immigrant to the United States nor a lawful resident here,

could not, for that reason, participate in many program opportunities available to other

inmates nor could he have his sentence effectively reduced by an early release to a

halfway house. The sentence imposed was substantially lower than that dictated by the

Guidelines and recommended by the Government and my explanation specifically

referred to counsel’s argument in reaching a lesser sentence of imprisonment.

      Similarly, counsel pointed out in her sentencing memorandum that defendant “will

likely be returned to Vietnam...” Def.’s Sentencing Mem, 6. In the plea agreement which

defendant signed, he acknowledged that “pleading guilty may have consequences with

respect to [his] immigration status if [he] is not a citizen of the United States.” It further

states explicitly that, given the specific crimes to which he was pleading, “removal is

presumptively mandatory.” (Docket No. 42, Paragraph 2.)

       The defendant’s assertion that the government cannot deport him to Vietnam

because it is, for him, a very dangerous place is a matter outside the limited authority

granted by the habeas statute and is properly addressed to the immigration authorities

at the appropriate time.




                                               2
       Because defendant has not shown that his counsel failed him with regard to any

of the issues raised, the motion under 28 U.S.C. § 2255 (Docket No. 53) is DENIED. 2

       Because there is no basis, factual or legal, for any of the underlying assertions, I

decline to issue a certificate of appealability.




     __January 13, 2020                                      /s/ Rya W. Zobel________
          DATE                                                 RYA W. ZOBEL
                                                      UNITED STATES DISTRICT JUDGE




2 Although the government moved to dismiss the petition, the ruling is based on petitioner’s
failure to show any violation of his constitutional rights and, therefore, results more appropriately
in a denial of the petition.

                                                 3
